                                            Case 3:20-cv-00322-SI Document 27 Filed 02/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                              NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     ANTHONY SMITH,                                     Case No. 20-cv-00322-SI
                                   9                    Petitioner,
                                                                                            ORDER DENYING MOTION FOR
                                  10             v.                                         INJUNCTIVE RELIEF AND MOTION
                                                                                            TO STRIKE
                                  11     SPEARMAN,
                                                                                            Re: Dkt. Nos. 24, 25
                                  12                    Respondent.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Respondent filed a motion to dismiss the petition for writ of habeas corpus as barred by the
                                  16   statute of limitations. The court determined that the motion had not adequately addressed the impact
                                  17   of a 2nd amended abstract in the file and dismissed the motion without prejudice to respondent filing
                                  18   a new motion to dismiss. Docket No. 18. That new motion to dismiss is due on March 19, 2021.
                                  19   Docket No. 26.
                                  20          Petitioner has filed a motion for injunctive relief, requesting the court to direct prison
                                  21   officials to strike clauses on his burglary conviction and to release him from prison. The motion is
                                  22   extremely premature. The timeliness of the petition must be decided before the court reaches the
                                  23   merits of the petition. Only if the court determines the petition is timely and is meritorious would
                                  24   the time arrive to determine the sort of relief to which petitioner would be entitled. The motion for
                                  25   injunctive relief therefore is DENIED. Docket No. 24.
                                  26          Petitioner has filed a motion to strike the upcoming motion to dismiss because he wants to
                                  27   be released from prison. As stated above, the court already has decided that respondent may file a
                                  28   new motion to dismiss. Petitioner’s desire to be released from custody does not provide grounds to
                                             Case 3:20-cv-00322-SI Document 27 Filed 02/12/21 Page 2 of 2




                                   1   strike that upcoming motion. Accordingly, petitioner’s motion to strike is DENIED. Docket No.

                                   2   25.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 12, 2021

                                   6                                               ______________________________________
                                                                                   SUSAN ILLSTON
                                   7                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
